Exhibit 10.1

 

AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is made effective as of the 1st day of
January, 2015 (the “Effective Date”), by and between MRI INTERVENTIONS, INC., a
Delaware corporation (the “Company”), and KIMBLE L. JENKINS (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Company desires to employ the Executive to serve as the Chairman of
the Company;

 

WHEREAS, the Company and the Executive each deem it necessary and desirable to
execute a written document setting forth the terms and conditions of said
relationship; and

 

WHEREAS, to the extent this Agreement provides for any “deferred compensation”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), the Agreement will be administered in compliance with
Section 409A of the Code and the regulations promulgated thereunder.

 

NOW, THEREFORE, in consideration of the premises and mutual obligations
hereinafter set forth, the parties agree as follows:

 

1.     Definitions. For purposes of this Agreement, the following terms shall
have the following definitions:

 

 

“2010 Plan” means the Company’s 2010 Non-Qualified Stock Option Plan.

 

“2012 Plan” means the Company’s 2012 Incentive Compensation Plan.

 

“Accounting Firm” has the meaning set forth in Section 8(b) of this
Agreement.     

 

“Affiliate” has the same meaning ascribed to such term in Rule 12b-2 under the
Exchange Act.

 

“Agreement” has the meaning set forth in the preamble above.

 

“Arbitrators” means the arbitrators selected to conduct any arbitration
proceeding in connection with any disputes arising out of or relating to this
Agreement.

 

“Award Agreement” has the meaning set forth in Section 8(b) of this Agreement.

 

“Award Plans” has the meaning set forth in Section 4(b) of this Agreement.

 

“Base Salary” means the annual salary to be paid to the Executive as set forth
in Section 4(a) of this Agreement.

 

“Benefit Plans” has the meaning set forth in Section 4(c) of this Agreement.

 

“Board” means the Board of Directors of the Company.

  

 
1 

--------------------------------------------------------------------------------

 

 

“Change of Control” means the occurrence with respect to the Company of any of
the following events: (i) a change in the ownership of the Company; (ii) a
change in the effective control of the Company; or (iii) a change in the
ownership of a substantial portion of the assets of the Company.

 

For purposes of this definition, a change in the ownership of the Company occurs
on the date on which any one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with stock held by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the stock of the Company. A change in the effective
control of the Company occurs on the date on which either (i) a person, or more
than one person acting as a group, acquires ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company,
taking into account all such stock acquired during the 12-month period ending on
the date of the most recent acquisition, or (ii) a majority of the members of
the Board is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of such Board prior to
the date of the appointment or election. A change in the ownership of a
substantial portion of the assets of the Company occurs on the date on which any
one person, or more than one person acting as a group, other than a person or
group of persons that is related to the Company, acquires assets from the
Company that have a total gross fair market value equal to or more than 40% of
the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions, taking into account all
such assets acquired during the 12-month period ending on the date of the most
recent acquisition.

 

The determination as to the occurrence of a Change of Control shall be based on
objective facts and in accordance with the requirements of Section 409A of the
Code.

 

“Change of Control Termination” means (i) a Termination Without Cause or (ii) a
Termination for Good Reason, in either case within two (2) months prior to, on,
or within one (1) year after, a Change of Control.

 

“COC Multiplier” means the following, as applicable: (a) 0, if the Transaction
Value is less than $30,000,000; (b) 0.5, if the Transaction Value is equal to or
greater than $30,000,000 but less than $50,000,000; (c) 0.75, if the Transaction
Value is equal to or greater than $50,000,000 but less than $70,000,000; (d)
1.0, if the Transaction Value is equal to or greater than $70,000,000 but less
than $90,000,000; (e) 1.25, if the Transaction Value is equal to or greater than
$90,000,000 but less than $110,000,000; and (f) 1.5, if the Transaction Value is
equal to or greater than $110,000,000.

 

“Code” has the meaning set forth in the recitals above.

 

“Company” has the meaning set forth in the preamble above.

 

“Company Shares” means shares of common stock of the Company or any securities
of a successor company which shall have replaced such common stock.

 

“Compensation Committee” means the compensation committee of the Board.

 

“Confidentiality Agreement” means that certain Non-Disclosure and Proprietary
Rights Agreement between the Company and the Executive in substantially the form
attached hereto as Exhibit A.

 

“Effective Date” has the meaning set forth in the preamble above.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

  

 
2 

--------------------------------------------------------------------------------

 

 

“Excise Tax” means the excise tax imposed by Section 4999 of the Code with
respect to the Total Payments, together with any interest or penalties with
respect to such excise tax.

 

“Executive” has the meaning set forth in the preamble above.

 

“Net After-Tax Benefit” means (i) the Total Payments, less (ii) the amount of
all United States federal, state and local income and employment taxes payable
with respect to the Total Payments (calculated at the maximum applicable
marginal income tax rate for the Executive under the Code), and less (iii) the
amount of the Excise Tax imposed (based upon the rate for such year as set forth
in the Code at the time of the first payment of the foregoing).

 

“Non-Compete Agreement” means that certain Non-Compete Agreement between the
Company and the Executive in substantially the form attached hereto as Exhibit
B.

 

“Option(s)” means (i) any option issued to the Executive pursuant to the 2010
Plan, the 2012 Plan or any other equity plan adopted by the Company, (ii) other
than options described in the preceding clause (i), any option issued to the
Executive by the Company to purchase Company Shares, or (iii) any option granted
under the plan of any successor company that replaces or assumes the Company’s
options.

 

“Permanent Disability” means the Executive: (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees or directors of the Company. Medical determination of
Permanent Disability may be made by either the Social Security Administration or
by the provider of an accident or health plan covering employees or directors of
the Company provided that the definition of “disability” applied under such
disability insurance program complies with the requirements of the preceding
sentence. Upon the request of the Company, the Executive must submit proof to
the Company of the Social Security Administration’s or the provider’s
determination.

 

“Restricted Stock” means (i) any restricted Company Shares issued to the
Executive pursuant to the 2012 Plan or any other equity plan adopted by the
Company, or (ii) any restricted stock granted under the plan of any successor
company that replaces or assumes the Company’s restricted stock awards.

 

“Sale Transaction” means a transaction or series of related transactions
pursuant to which (a) the Company is merged, consolidated or reorganized into or
with another person, or securities of the Company are exchanged for securities
of another person, or (b) the Company sells all or a substantial portion of its
assets to another person.

 

“Section 4999 Limit” has the meaning set forth in Section 8(b) of this
Agreement.

 

“Specified Employee” means a key employee (as defined in Section 416(i) of the
Code without regard to paragraph 5 thereof) of the Company if any stock of the
Company is publicly traded on an established securities market or otherwise.

 

“Term” has the meaning assigned to it in Section 3(a) of this Agreement.

  

 
3 

--------------------------------------------------------------------------------

 

 

“Termination Date” means the date on which the employment of the Executive is
terminated, which date shall be (i) in the case of the Executive’s death, the
date of death, (ii) in the case of the Executive’s Permanent Disability, thirty
(30) days after a Termination Notice is given, provided the Executive does not
return to the full-time performance of his duties within such thirty (30) day
period, (iii) in the case of a Termination With Cause, the date specified in the
Termination Notice, or (iv) in all other instances, the date specified as the
Termination Date in the Termination Notice, which date shall not be less than
ten (10) days from the date the Termination Notice is given.

 

“Termination for Good Reason” means the termination of the Executive’s
employment with the Company by the Executive based on any of the following
circumstances, if, within the six (6) month period preceding the Executive’s
termination, the Executive notified the Company in writing of such circumstances
within ninety (90) days of occurrence and the Company did not remedy such
circumstances within thirty (30) days thereafter:

 

(i)     a material demotion or diminution in the Executive’s authority, duties
or responsibilities without the Executive’s consent;

 

(ii)     the Company requiring the Executive to be based at any place other than
a location within a fifty (50) mile radius of the Executive’s work location as
of the Effective Date without the Executive’s consent, except for reasonably
required travel on the Company’s business; or

 

(iii)     any action or inaction that constitutes a material breach by the
Company of this Agreement.

 

“Termination Notice” means a written notice of termination of employment by the
Executive or the Company.

 

“Termination of Employment” means the termination of the Executive’s employment
with the Company for reasons other than death or Permanent Disability. Whether a
Termination of Employment takes place is determined based on the facts and
circumstances surrounding the termination of the Executive’s employment and
whether the Company and the Executive intended for the Executive to provide
significant services for the Company following such termination. A change in the
Executive’s employment status will not be considered a Termination of Employment
if the Executive continues to provide services as an employee of the Company or
in any other capacity at an annual rate that is twenty percent (20%) or more of
the services rendered, on average, during the immediately preceding three full
calendar years of employment (or, if employed less than three years, such lesser
period).

 

“Termination With Cause” means the termination of the Executive’s employment by
the Company for any of the following reasons: (i) the Executive’s gross
negligence or willful misconduct in the performance of the Executive’s duties
where such gross negligence or willful misconduct has resulted or is likely to
result in substantial and material damage to the Company; (ii) the material
violation by the Executive of any federal or state law or regulation or the
Company’s compliance program in the performance of the Executive’s duties; (iii)
the Executive’s breach of the Non-Compete Agreement; (iv) the Executive’s
material breach of the Confidentiality Agreement; (v) the Executive’s commission
of any act of fraud with respect to the Company; (vi) the Executive’s conviction
of, or the Executive’s entry of a guilty plea or plea of nolo contendere with
respect to, a felony; or (vii) the Executive’s failure to perform duties
consistent with this Agreement or the Executive’s position or to follow or
comply with the reasonable directives of the Board or the Executive’s
supervisor(s) (to the extent not inconsistent with the terms of this Agreement),
provided that (A) the Executive shall have received written notice that
specifically identifies the manner in which the Company believes that Executive
has engaged in such failure and (B) the Executive shall not have cured such
failure within thirty (30) days following receipt of such notice, provided
further that such opportunity to cure a failure shall not apply if the Executive
has received more than one notice with respect to the same or similar conduct
pursuant to this clause (vii) during any twelve (12) consecutive month period.

  

 
4 

--------------------------------------------------------------------------------

 

 

“Termination Without Cause” means the termination of the Executive’s employment
by the Company for any reason other than (i) Termination With Cause, or (ii)
termination by the Company due to the Executive’s death or Permanent Disability.

 

“Total Payments” means the total payments or other benefits that the Executive
becomes entitled to receive from the Company or an Affiliate thereof in
connection with a Change of Control that would constitute a “parachute payment”
(within the meaning of Section 280G of the Code), whether payable pursuant to
the terms of this Agreement or any other plan, arrangement or agreement with the
Company or an Affiliate thereof.

 

“Transaction Value” means the aggregate cash and non-cash consideration in
connection with the consummation of a Sale Transaction that is paid, payable,
distributed, or otherwise available for distribution, to holders of Company
Shares. The fair market value of any securities issued, and any other non-cash
consideration and any future payments or consideration to be paid or delivered,
in connection with a Sale Transaction will be valued in good faith by the Board.

 

“Voluntary Termination” means the Executive’s voluntary termination of his
employment hereunder for any reason, other than a Termination for Good Reason.
If the Executive gives a Termination Notice of Voluntary Termination and, prior
to the Termination Date, the Executive voluntarily refuses or fails to provide
substantially all the services described in Section 2 hereof, the Voluntary
Termination shall be deemed to be effective as of the date on which the
Executive so ceases to carry out his duties. Voluntary refusal to perform
services shall not include (i) taking vacation otherwise permitted in accordance
with Section 4(d) hereof, (ii) the Executive’s failure to perform services on
account of his illness or the illness of a member of the Executive’s immediate
family, provided such illness is adequately substantiated at the reasonable
request of the Company, or (iii) any other absence from service with the written
consent of the Board.

 

2.     Employment; Services. The Company shall employ the Executive, and the
Executive agrees to be so employed, in the capacity of the Chairman of the
Company to serve for the Term hereof. The Executive shall assume and discharge
such duties and responsibilities as are commensurate with the Executive’s
position. The Executive shall be a full-time employee of the Company and shall
exert his best efforts and devote substantially all of his business time and
attention to the Company’s affairs and the performance of his duties hereunder.

 

3.     Term; Termination.

 

(a)     The term of the Executive’s employment under this Agreement (the “Term”)
shall commence as of the Effective Date and shall end as of the Termination
Date.   

 

(b)     Any purported termination of employment by the Executive or the Company,
other than by reason of the Executive’s death, shall be communicated by a
Termination Notice. The Termination Notice shall indicate the specific
termination provision in this Agreement relied upon and, in the event of a
Termination With Cause or a Termination for Good Reason, set forth the facts and
circumstances claimed to provide a basis for termination.

  

 
5 

--------------------------------------------------------------------------------

 

 

4.     Compensation.   

 

(a)     Base Salary. During the Term, the Company shall pay the Executive for
his services a “Base Salary” of Three Hundred Twenty Five Thousand Dollars
($325,000) per year, to be paid in accordance with customary Company policies.
The Base Salary shall be subject to increase or decrease according to policies
and practices adopted by the Compensation Committee or the Board, as the case
may be; provided, however, that in no event (i) shall the Base Salary for any
year be decreased by more than ten percent (10%) from the immediately preceding
year’s Base Salary, and (ii) shall the Base Salary be less than Three Hundred
Twenty Five Thousand Dollars ($325,000).

 

(b)     Award Plans. During the Term, the Executive shall also be eligible for
additional compensation in the form of a cash bonus, shares of stock in the
Company, Restricted Stock and/or Options, according to the policies and
practices adopted by the Compensation Committee or the Board, as the case may
be, and the Executive shall be eligible to participate in the 2012 Plan and any
other stock option, incentive compensation, profit participation, bonus or extra
compensation plan that is adopted by the Company and in which the Company’s
executive officers generally participate (collectively, “Award Plans”).

 

(c)     Benefit Plans. During the Term, the Executive shall be entitled to
participate in, and to all rights and benefits provided by, the health, life,
medical, dental, disability, insurance and welfare plans that are maintained
from time to time by the Company for the benefit of the Executive, the
executives of the Company generally or for the Company’s employees generally,
provided that the Executive is eligible to participate in such plan under the
eligibility provisions thereof that are generally applicable to the participants
thereof (collectively, “Benefit Plans”).

 

(d)     Vacation. The Executive shall be entitled each year to vacation time,
during which time his compensation shall be paid in full. The time allotted for
such vacation shall be three (3) weeks, to be taken at such time or times as
shall be mutually convenient and consistent with his duties and obligations to
the Company. Vacation accrues based on the Executive's anniversary date. Any
unused vacation shall not be carried into subsequent years.

 

(e)     Overall Qualification. Nothing in this Agreement shall be construed as
preventing the Company from modifying, suspending, discontinuing or terminating
any of the Benefit Plans or Award Plans without notice or liability to the
Executive so long as (i) the modification, suspension, discontinuation or
termination of any such plan is authorized by and performed in accordance with
the specific provisions of such plan and (ii) such modification, suspension,
discontinuation or termination is taken generally with respect to all similarly
situated employees of the Company and does not single out or discriminate
against the Executive.

 

5.     Expenses. The Company recognizes that the Executive will have to incur
certain out-of-pocket expenses, including but not limited to travel expenses,
related to his services and the Company’s business and the Company agrees to
reimburse the Executive for all reasonable expenses necessarily incurred by him
in the performance of his duties upon presentation of documentation indicating
the amount and business purposes of any such expenses; provided, that the
Executive complies with the Company’s policies and procedures regarding business
expenses.

 

6.     Voluntary Termination; Termination With Cause. If the Executive shall
cease being an employee of the Company on account of the Executive’s Voluntary
Termination or a Termination With Cause, the Executive shall have no further
rights against the Company hereunder after the Termination Date, except for the
right to receive (i) any Base Salary and bonus compensation earned but unpaid as
of the Termination Date, and (ii) reimbursement of business expenses to which
the Executive is entitled as of the Termination Date pursuant to Section 5. In
the event of a Voluntary Termination or a Termination With Cause, the Executive
shall continue to be subject to the Confidentiality Agreement and the
Non-Compete Agreement.

  

 
6 

--------------------------------------------------------------------------------

 

 

7.     Termination Upon Death or Permanent Disability.

 

(a)     Death. The Executive’s employment with the Company shall terminate
automatically upon the Executive’s death. Upon termination of employment due to
the Executive’s death, the Executive’s estate shall have no further rights
against the Company hereunder after the Termination Date, except for the right
to receive (i) any Base Salary and bonus compensation earned but unpaid as of
the Termination Date, plus (ii) any unreimbursed business expenses to which the
Executive is entitled as of the Termination Date pursuant to Section 5, plus
(iii) the lump sum amount of Eighteen Thousand Dollars ($18,000). In addition,
the Executive’s estate shall be entitled to any vested benefits under the
Company’s Award Plans and Benefit Plans as of the Termination Date, in
accordance with the terms of such plans.

 

(b)     Permanent Disability. In the event of the Executive’s Permanent
Disability, the Company may terminate the Executive’s employment with the
Company if the Executive does not return to the full-time performance of his
duties within thirty (30) days after a Termination Notice is given. Upon
termination of employment due to the Executive’s Permanent Disability, the
Executive shall have no further rights against the Company hereunder after the
Termination Date, except for the right to receive (i) any Base Salary and bonus
compensation earned but unpaid as of the Termination Date, plus (ii) any
unreimbursed business expenses to which the Executive is entitled as of the
Termination Date pursuant to Section 5, plus (iii) the lump sum amount of
Eighteen Thousand Dollars ($18,000). In addition, the Executive shall be
entitled to any vested benefits under the Company’s Award Plans and Benefit
Plans as of the Termination Date, in accordance with the terms of such plans. In
the event of a termination of employment upon the Executive’s Permanent
Disability, the Executive shall continue to be subject to the Confidentiality
Agreement and the Non-Compete Agreement.

 

(c)     Life Insurance. Upon the Company’s request, the Executive shall
cooperate with the Company in obtaining “key man” life insurance on the life of
the Executive with death benefits payable to the Company.

 

8.     Termination Without Cause; Termination for Good Reason. The Company may
terminate the Executive’s employment for any reason, or no reason at all, at any
time, and the Executive may effect a Termination for Good Reason at any time;
provided, that upon a Termination for Good Reason or a Termination Without
Cause, except as otherwise provided in Section 9 of this Agreement, the Company
shall provide the compensation and benefits set forth in this Section 8. The
Executive may effect a Termination for Good Reason notwithstanding any
incapacity due to physical or mental illness. In the event of a Termination
Without Cause or a Termination for Good Reason, the Executive shall continue to
be subject to the Confidentiality Agreement and the Non-Compete Agreement.

 

(a)     Base Salary, Bonus, Benefit Plans and Award Plans. The Company shall pay
to the Executive, on the Termination Date, a lump sum amount which is equal to
the sum of: (i) an amount equal to the Executive’s Base Salary in effect on the
Termination Date; plus (ii) an amount equal to the average annual cash bonus
paid to the Executive for the two (2) years preceding the year in which the
Termination Date occurs; plus (iii) Eighteen Thousand Dollars ($18,000); plus
(iv) any Base Salary and bonus compensation earned but unpaid as of the
Termination Date; plus (v) any unreimbursed business expenses to which the
Executive is entitled as of the Termination Date pursuant to Section 5. The
Company shall also pay the Executive any amounts due to the Executive pursuant
to the terms of any Award Plans and/or Benefit Plans in which the Executive was
a participant, in accordance with the terms of such plans. Notwithstanding the
foregoing, if the Executive is a Specified Employee and the total of the
payments under this Section 8(a) exceeds the limit set forth in Treas. Reg.
§1.409A-1(b)(9)(iii)(A) (related to separation pay), then, the amount in excess
of such limit shall be delayed for six (6) months following the Termination
Date. The delayed amount shall be paid in a lump sum after the end of the
six-month delay.

  

 
7 

--------------------------------------------------------------------------------

 

 

(b)     Options; Restricted Stock. Notwithstanding the terms of any award
agreement heretofore or hereafter granted to the Executive under any Award Plan,
including, without limitation, the 2010 Plan and the 2012 Plan, or any other
agreement granting the Executive Options or Restricted Stock (in each case, an
“Award Agreement”), upon a Termination Without Cause or Termination for Good
Reason, (i) all Options and Restricted Stock granted to the Executive which do
not constitute deferred compensation for Code Section 409A purposes granted to
the Executive shall become fully vested on the Termination Date and immediately
prior to the time of termination, and (ii) the Executive shall continue to have
the right to exercise any such Options until the earlier to occur of (A) the
three (3) year anniversary of the Termination Date or (B) the final expiration
date for such Options as provided for in the applicable Award Agreement. In the
event of any conflict between the terms of this Section 8(b) and the terms of
any Award Agreement heretofore or hereafter granted to the Executive, the terms
of this Section 8(b) shall control and govern.

 

9.     Change of Control in Connection with Sale Transaction.

 

(a)     Accelerated Vesting. Notwithstanding the terms of any Award Agreement
heretofore or hereafter granted to the Executive, in the event of a Change of
Control in connection with a Sale Transaction, all Options and Restricted Stock
granted to the Executive which do not constitute deferred compensation for Code
Section 409A purposes shall become fully vested on the date of the Change of
Control and immediately prior to the time of the Change of Control. In the event
of any conflict between the terms of this Section 9(a) and the terms of any
Award Agreement heretofore or hereafter granted to the Executive, the terms of
this Section 9(a) shall control and govern.

 

(b)     Bonus Payment. In the event of a Change of Control in connection with a
Sale Transaction, the Company shall, on the date of such Change of Control, pay
the Executive a bonus in the lump sum amount of Four Hundred Fifty Five Thousand
Dollars ($455,000).

 

(c)     Change of Control Termination. Notwithstanding any other provision in
this Agreement to the contrary, in the event of a Change of Control Termination
that is in connection with a Sale Transaction, the Company shall, on the
Termination Date, pay the Executive a lump sum amount which is equal to the sum
of: (i) the product of (A) the Executive’s Base Salary in effect as of the
Termination Date multiplied by (B) the COC Multiplier; plus (ii) the product of
(A) the greater of (1) the average of the two highest annual cash bonuses paid
to the Executive for the three years preceding the year in which the Termination
Date occurs or (2) the Executive’s target bonus, if any, for the year in which
the Termination Date occurs, multiplied by (B) the COC Multiplier; plus (iii)
Eighteen Thousand Dollars ($18,000); plus (iv) any Base Salary and bonus
compensation earned but unpaid as of the Termination Date; plus (v) any
unreimbursed business expenses to which the Executive is entitled as of the
Termination Date under Section 5. The Company shall also pay the Executive any
amounts due to the Executive pursuant to the terms of any Award Plans and/or
Benefit Plans in which the Executive was a participant, in accordance with the
terms of such plans. Notwithstanding the foregoing, if the Executive is a
Specified Employee and the total of the payments under this Section 9(b) exceeds
the limit set forth in Treas. Reg. §1.409A-1(b)(9)(iii)(A) (related to
separation pay), then the amount in excess of such limit shall be delayed for
six (6) months following the Executive’s Termination Date, and such delayed
amount shall be paid in a lump sum after the end of the six-month delay. In the
event of a Change of Control Termination that is in connection with a Sale
Transaction, the Executive shall continue to be subject to the Confidentiality
Agreement and the Non-Compete Agreement.

  

 
8 

--------------------------------------------------------------------------------

 

 

(d)     Options. Notwithstanding the terms of any Award Agreement heretofore or
hereafter granted to the Executive, in the event of a Change of Control
Termination that is in connection with a Sale Transaction, the Executive shall
continue to have the right to exercise any Options granted to the Executive
prior to the Change of Control, to the extent not cancelled or terminated in
connection with the Change of Control, until the earlier to occur of (A) the
three (3) year anniversary of the Termination Date or (B) the final expiration
date for such Options as provided for in the applicable Award Agreement. In the
event of any conflict between the terms of this Section 9(a) and the terms of
any Award Agreement heretofore or hereafter granted to the Executive, the terms
of this Section 9(a) shall control and govern.

 

10.     Change of Control not in Connection with Sale Transaction.

 

(a)     Accelerated Vesting. Notwithstanding the terms of any Award Agreement
heretofore or hereafter granted to the Executive, in the event of a Change of
Control not in connection with a Sale Transaction, all Options and Restricted
Stock granted to the Executive which do not constitute deferred compensation for
Code Section 409A purposes shall become fully vested on the date of the Change
of Control and immediately prior to the time of the Change of Control. In the
event of any conflict between the terms of this Section 9(a) and the terms of
any Award Agreement heretofore or hereafter granted to the Executive, the terms
of this Section 9(a) shall control and govern.

 

(b)     Change of Control Termination. Notwithstanding any other provision in
this Agreement to the contrary, in the event of a Change of Control Termination
that is not in connection with a Sale Transaction, the Company shall, on the
Termination Date, pay the Executive a lump sum amount which is equal to the sum
of: (i) the product of (A) the Executive’s Base Salary in effect as of the
Termination Date multiplied by (B) two (2), plus (ii) the product of (A) the
greater of (1) the average of the two highest annual cash bonuses paid to the
Executive for the three years preceding the year in which the Termination Date
occurs or (2) the Executive’s target bonus, if any, for the year in which the
Termination Date occurs, multiplied by (B) two (2); plus (iii) Eighteen Thousand
Dollars ($18,000); plus (iv) any Base Salary and bonus compensation earned but
unpaid as of the Termination Date, plus (v) any unreimbursed business expenses
to which the Executive is entitled as of the Termination Date under Section 5.
The Company shall also pay the Executive any amounts due to the Executive
pursuant to the terms of any Award Plans and/or Benefit Plans in which the
Executive was a participant, in accordance with the terms of such plans.
Notwithstanding the foregoing, if the Executive is a Specified Employee and the
total of the payments under this Section 9(b) exceeds the limit set forth in
Treas. Reg. §1.409A-1(b)(9)(iii)(A) (related to separation pay), then the amount
in excess of such limit shall be delayed for six (6) months following the
Executive’s Termination Date, and such delayed amount shall be paid in a lump
sum after the end of the six-month delay. In the event of a Change of Control
Termination that is not in connection with a Sale Transaction, the Executive
shall continue to be subject to the Confidentiality Agreement and the
Non-Compete Agreement.

  

 
9 

--------------------------------------------------------------------------------

 

 

(c)     Options. Notwithstanding the terms of any Award Agreement heretofore or
hereafter granted to the Executive, in the event of a Change of Control
Termination that is not in connection with a Sale Transaction, the Executive
shall continue to have the right to exercise any Options granted to the
Executive prior to the Change of Control until the earlier to occur of (A) the
three (3) year anniversary of the Termination Date or (B) the final expiration
date for such Options as provided for in the applicable Award Agreement. In the
event of any conflict between the terms of this Section 9(a) and the terms of
any Award Agreement heretofore or hereafter granted to the Executive, the terms
of this Section 9(a) shall control and govern.

 

11.     Maximum Net After-Tax Benefit.

 

(a)     Potential Reduction in Total Payments. It is the parties’ objective to
maximize the Executive’s Net After-Tax Benefit if any payments or benefits
provided hereunder would be subject to the Excise Tax. Accordingly, in the event
the Company or the Executive believes that the Total Payments to or for the
benefit of the Executive, whether paid or payable or distributed or
distributable or otherwise, including, by example and not by way of limitation,
acceleration of the date of vesting or payment under any agreement, arrangement,
plan or program, would be subject to the Excise Tax, calculations shall be made
to determine (i) the maximum amount of payments and benefits that may be
provided to the Executive so that no portion thereof will be subject to the
Excise Tax (the “Section 4999 Limit”), (ii) the Executive’s Net After-Tax
Benefit assuming application of the Section 4999 Limit, and (iii) the
Executive’s Net After-Tax Benefit without the application of the Section 4999
Limit. Based on such calculations or otherwise, and notwithstanding anything
contained in this Agreement to the contrary, the Executive may elect to reduce
the amount of the Total Payments up to the Section 4999 Limit so that no portion
of the Total Payments received by the Executive will be subject to the Excise
Tax. Alternatively, the Executive may elect to receive all Total Payments, in
which case the Executive shall be solely liable for any and all Excise Tax
related thereto.

 

(b)      Manner of Determination. Unless otherwise agreed between the Company
and the Executive, all calculations required to be made under this Section 11
shall be made, at the Company’s expense, by the accounting firm which is the
Company’s accounting firm immediately prior to the Change of Control or another
nationally recognized accounting firm designated by the Board (or a duly
authorized committee thereof) prior to the Change of Control (the “Accounting
Firm”). The Accounting Firm shall provide its calculations, together with
supporting documentation, both to the Company and to the Executive at such time
as reasonably requested by the Company or the Executive.

 

(c)     Order of Reduction. If the Executive elects to reduce the Total Payments
as contemplated in Section 11(a), the Executive may select the order of
reduction; provided, however, that none of the selected payments may be
“nonqualified deferred compensation” subject to Section 409A of the Code. In the
event the Executive fails to select an order in which Total Payments are to be
reduced, or does not select such an order without selecting payments that would
be “nonqualified deferred compensation” subject to Section 409A of the Code, the
Company shall (to the extent feasible) reduce the Total Payments in the
following order: (i) reduction of any cash severance payments otherwise payable
to the Executive that are exempt from Section 409A of the Code; (ii) reduction
of any other cash payments or benefits otherwise payable to the Executive that
are exempt from Section 409A of the Code, but excluding any payments
attributable to any acceleration of vesting or payments with respect to any
Options or other equity or equity-type awards that are exempt from Section 409A
of the Code; (iii) reduction of any other payments or benefits otherwise payable
to the Executive on a pro rata basis or in such other manner that complies with
Section 409A of the Code, but excluding any payments attributable to any
acceleration of vesting and payments with respect to any Options or other equity
or equity-type awards that are exempt from Section 409A of the Code; and (iv)
reduction of any payments attributable to any acceleration of vesting or
payments with respect to any Options or other equity or equity-type awards that
are exempt from Section 409A of the Code; in each case beginning with payments
that would otherwise be made last in time.

  

 
10 

--------------------------------------------------------------------------------

 

 

12.     Exclusive Remedy. To the extent permitted by applicable law, the
payments contemplated by Section 7, Section 8, Section 9 and Section 10 shall
constitute the exclusive and sole remedy for any termination of the Executive’s
employment due to death or Permanent Disability, any Termination Without Cause
or any Termination for Good Reason. The Executive agrees, for himself and any
administrator, beneficiary, devisee, executor, heir, legatee or personal
representative, (i) to not assert or pursue any remedies, other than an action
to enforce the payments due to the Executive (or the Executive’s estate) under
this Agreement, at law or in equity, with respect to the termination of the
Executive’s employment under Section 7, Section 8, Section 9 or Section 10, as
applicable, and (ii) to execute a release and waiver on such terms and
conditions as the Company may reasonably require as a condition of entitlement
to such payments.

 

13.     Confidentiality and Noncompetition. The Executive shall enter into the
Confidentiality Agreement and Non-Compete Agreement. The Executive’s execution
of those agreements is a material inducement for the Company to enter into this
Agreement. Therefore, this Agreement will be null and void unless the Executive
enters into the Confidentiality Agreement and the Non-Compete Agreement.

 

14.     Employment Status. The parties acknowledge and agree that the Executive
is an employee of the Company, not an independent contractor. Any payments made
to the Executive by the Company pursuant to this Agreement shall be treated for
federal and state payroll tax purposes as payments made to a Company employee,
irrespective whether such payments are made subsequent to the Termination Date.

 

15.     Notices. All notices or deliveries authorized or required pursuant to
this Agreement shall be deemed to have been given when in writing and personally
delivered or when deposited in the U.S. mail, certified, return receipt
requested, postage prepaid, addressed to the parties at the following addresses
or to such other addresses as either may designate in writing to the other
party:

 

 

To the Company:

5 Musick

Irvine, CA 92618

Attn: Chief Executive Officer

   

To the Executive:

Kimble L. Jenkins

3540 Lily Lane

Memphis, TN 38111

 

 

16.     Entire Agreement. This Agreement contains the entire understanding
between the parties hereto with respect to the subject matter hereof and shall
not be modified in any manner except by instrument in writing signed, by or on
behalf of, the parties hereto. This Agreement shall be binding upon and inure to
the benefit of the heirs, successors and assigns of the parties hereto. In the
event of any inconsistencies between the terms of this Agreement and any Award
Agreement, the terms of this Agreement shall govern.

 

17.     Arbitration. Any controversy concerning or claim arising out of or
relating to this Agreement shall be settled by final and binding arbitration in
Memphis, Shelby County, Tennessee at a location specified by the party seeking
such arbitration.

  

 
11 

--------------------------------------------------------------------------------

 

 

(a)     The Arbitrators. Any arbitration proceeding shall be conducted by three
(3) Arbitrators and the decision of the Arbitrators shall be binding on all
parties. Each Arbitrator shall have substantial experience and expert competence
in the matters being arbitrated. The party desiring to submit any matter
relating to this Agreement to arbitration shall do so by written notice to the
other party, which notice shall set forth the items to be arbitrated, such
party’s choice of an Arbitrator, and such party’s substantive position in the
arbitration. The party receiving such notice shall, within fifteen (15) days
after receipt of such notice, appoint an Arbitrator and notify the other party
of its appointment and of its substantive position. The Arbitrators appointed by
the parties to the Arbitration shall select an additional Arbitrator meeting the
aforedescribed criteria. The Arbitrators shall be required to render a decision
in accordance with the procedures set forth in Section 17(b) below within thirty
(30) days after being notified of their selection. The fees of the Arbitrators
shall be equally divided amongst the parties to the arbitration.

 

(b)     Arbitration Procedures. Arbitration shall be conducted in accordance
with the rules of the American Arbitration Association, except to the extent the
provisions of such are modified by this Agreement or the subsequent mutual
agreement of the parties. Judgment upon the award rendered by the Arbitrator(s)
may be entered in any court having jurisdiction thereof. Any party hereto may
bring an action, including a summary or expedited proceeding, to compel
arbitration of any controversy or claim to which this provision applies in any
court having jurisdiction over such action in Shelby County, Tennessee, and the
parties agree that jurisdiction and venue in Shelby County, Tennessee are
appropriate and approved by such parties.

 

18.     Certain 409A Matters. Notwithstanding any provision herein to the
contrary, for purposes of identifying Specified Employees or determining when a
Termination of Employment has occurred. or for any other purpose where Section
409A of the Code applies, references to the Company shall be deemed to include
Affiliates of the Company which are required to be aggregated with the Company
under Section 409A of the Code.

 

19.     Applicable Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Tennessee without giving effect to
conflict of laws principles thereof.

 

20.     Assignment. The Executive acknowledges that his services are unique and
personal. Accordingly, the Executive may not assign his rights or delegate his
duties or obligations under this Agreement.

 

21.     Headings. Headings in this Agreement are for convenience only and shall
not be used to interpret or construe its provisions.

 

22.     Successors; Binding Agreement. The Company will require any successor to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. Failure of the Company to obtain such assumption and
agreement prior to the effectiveness of any such succession shall be a breach of
this Agreement and shall entitle Executive to compensation from the Company in
the same amount and on the same terms as Executive would be entitled to
hereunder upon a Change of Control Termination in connection with a Sale
Transaction. The Company’s rights and obligations under this Agreement shall
inure to the benefit of and shall be binding upon the Company’s successors and
assigns.

  

 
12 

--------------------------------------------------------------------------------

 

 

 

[The remainder of this page is intentionally left blank.]

 

 

 
13 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 

 

MRI INTERVENTIONS, INC. 

 

 

 

 

 

 

 

By: 

/s/ Timothy T. Richards 

 

Name: 

Timothy T. Richards 

 

Title: 

Chairman of the Compensation Committee 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE: 

 

 

 

 

 

 

 

/s/ Kimble L. Jenkins 

 

Kimble L. Jenkins 

 

 
14 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

mri interventions, INC.

 

Non-Disclosure AND PROPRIETARY RIGHTS Agreement

 

In consideration and as a condition of my employment (or my continued
employment) with MRI Interventions, Inc., or any of its current or future
subsidiaries, affiliates, successors or assigns (collectively, the “Company”),
and in consideration of my receipt of Confidential Information (as defined in
Section 2 below) and of the compensation now and hereafter paid to me by the
Company, the undersigned (hereinafter referred to as “Employee”) hereby
acknowledges and agrees to the following:

 

1.     Purpose of Agreement. Employee understands that the Company is engaged in
a continuous program of research, development, production and marketing in
connection with its business and that it is critical for the Company to preserve
and protect its Confidential Information (as defined in Section 2 below), its
rights in Inventions (as defined in Section 7 below) and in all related
intellectual property rights. Accordingly, Employee is entering into this
Non-Disclosure and Proprietary Rights Agreement (this “Agreement”) as a
condition of his or her employment (or continued employment) with the Company,
regardless of whether Employee is expected to create Inventions of value for the
Company.

 

 

2.     Non-Disclosure of Confidential Information. At all times during his or
her employment with the Company and thereafter, Employee will hold the
Confidential Information in strictest confidence and Employee will not disclose,
communicate, reproduce, copy, publish, license, distribute, modify, adapt,
transmit, reverse engineer, decompile, disassemble or use any Confidential
Information, except (a) as may be necessary for Employee to perform his or her
duties as an employee of the Company for the exclusive benefit of the Company or
(b) to the extent an officer of the Company expressly authorizes such in
writing. Employee will take all appropriate action, whether by instruction,
agreement or otherwise, to ensure the protection, confidentiality and security
of the Confidential Information and to satisfy Employee’s obligations under this
Agreement. Employee will notify the Company immediately upon discovery of any
loss, misuse, misappropriation or disclosure of Confidential Information or any
other breach of this Agreement by Employee, and Employee will cooperate with the
Company in every reasonable way to help the Company regain possession of the
Confidential Information and prevent its further unauthorized use or disclosure.

 

For purposes of this Agreement, the term “Confidential Information” means, but
is not limited to, all information that is possessed by or developed for the
Company and which relates to the Company’s existing or potential business, which
information is not reasonably knowable by the Company’s competitors or by the
general public through lawful means. Without limiting the generality of the
foregoing, such Confidential Information also includes, but is not limited to,
all Proprietary Rights (as defined in Section 3 below), all Third Party
Information (as defined in Section 4 below) and all information regarding the
Company’s operations, research and development efforts, plans for products or
services, methods of doing business, business strategies, customers, suppliers,
service providers, manufacturers, business relations, product prices and costs,
markets, marketing plans, budgets and forecasts, financial information and/or
Inventions, as well as information regarding the skills, know how and
compensation of other employees of the Company. Confidential Information may be
expressly designated as confidential or proprietary on its face (whether
verbally, in writing or otherwise) or be of such a nature that a reasonable
person under the circumstances should understand or believe it to be
confidential or proprietary. Confidential Information may be oral, written,
recorded magnetically or electronically or otherwise stored, and may be that
which Employee originates as well as that which otherwise comes into the
possession or knowledge of Employee.

  

 
 

--------------------------------------------------------------------------------

 

 

3.     Recognition of Company’s Rights. Employee acknowledges and agrees that
all Confidential Information will be the sole property of the Company and that
the Company will be the sole owner of all patents, patent applications, design
patents or registration, design patent applications, copyrights, mask works,
trademarks, trade secrets and all other intellectual property rights throughout
the world (collectively, “Proprietary Rights”) in connection therewith.
Accordingly, Employee hereby assigns and agrees to assign to the Company any
rights Employee may have or acquire in any Confidential Information and
Proprietary Rights.

 

4.     Non-Disclosure of Third Party Information. Employee understands that the
Company may from time to time receive from third parties confidential
information (“Third Party Information”), subject to a duty on the Company's part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. At all times during Employee’s employment with the
Company and thereafter, Employee will hold the Third Party Information in
strictest confidence and Employee will not disclose, communicate, reproduce,
copy, publish, license, distribute, modify, adapt, transmit, reverse engineer,
decompile, disassemble or use any Third Party Information, except (a) as may be
necessary for Employee to perform his or her duties as an employee of the
Company for the exclusive benefit of the Company or (b) to the extent an officer
of the Company expressly authorizes such in writing. Employee will take all
appropriate action, whether by instruction, agreement or otherwise, to ensure
the protection, confidentiality and security of the Third Party Information and
to satisfy Employee’s obligations under this Agreement. Employee will notify the
Company immediately upon discovery of any loss, misuse, misappropriation or
disclosure of Third Party Information or any other breach of this Agreement by
Employee, and Employee will cooperate with the Company in every reasonable way
to help the Company prevent its further unauthorized use or disclosure.

 

5.     Return of Information; Inspections. Employee will, at the Company’s
request and/or upon termination of the employment relationship for any reason,
return all originals, copies, reproductions and summaries of any Confidential
Information and all other tangible materials and devices provided to Employee as
Confidential Information or containing Confidential Information, and/or, at the
Company’s option, certify destruction of the same. In addition, Employee will,
at the Company’s request and/or upon termination of the employment relationship
for any reason, return all originals, copies, reproductions and summaries of any
Third Party Information and all other tangible materials and devices provided to
Employee as Third Party Information or containing Third Party Information,
and/or, at the Company’s option, certify destruction of the same. Upon
termination of his or her employment with the Company, Employee will promptly
deliver to the Company all property in Employee’s possession, custody or control
that is owned by the Company. Employee agrees that any property situated on the
Company’s premises and owned by the Company, including, but not limited to,
computers, disks and other storage media, is subject to inspection by Company
personnel at any time without notice.

 

6.     No Improper Use of Materials. During his or her employment with the
Company, Employee will not improperly use or disclose any Confidential
Information or trade secrets, if any, of any former employer or any other person
to whom Employee has an obligation of confidentiality, and Employee will not
bring onto the premises of the Company any unpublished documents or any property
belonging to any former employer or any other person to whom Employee has an
obligation of confidentiality unless consented to in writing by that former
employer or person.

  

 
 

--------------------------------------------------------------------------------

 

 

7.     Assignment of Inventions. Employee hereby irrevocably assigns to the
Company all right, title and interest of Employee in and to any and all
Inventions (and all Proprietary Rights with respect thereto), whether or not
patentable, copyrightable or protectable as trade secrets, made, conceived,
reduced to practice or created by Employee, either alone or jointly with others,
during the period of his or her employment with the Company. Employee
acknowledges that all original works of authorship which are made by Employee
(alone or jointly with others) within the scope of his or her employment and
which are copyrightable are "works made for hire," as that term is defined in
the United States Copyright Act. In addition to the foregoing assignment of
Inventions (and all Proprietary Rights with respect thereto) to the Company,
Employee hereby irrevocably assigns to the Company any and all Moral Rights (as
defined below) that Employee may have in or with respect to any Invention, and
Employee forever waives and agrees not to assert any and all Moral Rights he or
she may have in or with respect to any Invention, even after termination of
employment with the Company.

 

For purposes of this Agreement, the term “Inventions” means inventions,
discoveries, improvements, designs, techniques, ideas, processes, compositions
of matter, formulas, data, software programs, databases, mask works, works of
authorship, know-how and trade secrets.

 

For purposes of this Agreement, the term “Moral Rights” means any right to claim
authorship of an Invention, to object to or prevent the modification of any
Invention, or to withdraw from circulation or control the publication or
distribution of any Invention, and any similar right, existing under judicial or
statutory law of any country or under any treaty, regardless of whether such
right is denominated or generally referred to as a “moral right.”

 

8.     Disclosure of Inventions. Employee will promptly disclose to the Company
all Inventions that Employee makes, conceives, reduces to practice or creates,
either alone or jointly with others, during the period of his or her employment
with the Company. In addition, Employee will disclose to the Company all patent
applications filed by Employee within three (3) years after termination of
employment with the Company.

 

9.     Assistance. Employee agrees to assist the Company in every proper way to
obtain and, from time to time, enforce United States and foreign Proprietary
Rights relating to Inventions assigned hereunder to the Company in any and all
countries. To that end, Employee will execute, verify and deliver such documents
and perform such other acts (including appearances as a witness) as the Company
may reasonably request for use in applying for, obtaining, perfecting,
evidencing, sustaining and enforcing such Proprietary Rights and the assignment
thereof. In addition, Employee will execute, verify and deliver assignments of
such Proprietary Rights to the Company or its designee. Employee’s obligation to
assist the Company with respect to Proprietary Rights relating to Inventions in
any and all countries will continue beyond the termination of Employee’s
employment, but the Company agrees to compensate Employee at a reasonable rate
after Employee’s termination for the time actually spent by Employee at the
Company's request on such assistance. Employee hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as Employee’s
agent and attorney-in-fact to act for and on behalf of Employee (a) to execute,
verify and file any document needed in connection with the actions specified in
this section and (b) to do all other lawfully permitted acts to further the
purposes of this section, in each case with the same legal force and effect as
if executed or performed by Employee. Employee hereby waives and quitclaims to
the Company any and all claims, of any nature whatsoever, which Employee now or
may hereafter have for infringement of any Proprietary Rights assigned hereunder
to the Company.

 

10.     Prior Inventions. Inventions, if any, which Employee made prior to the
commencement of his or her employment with the Company are excluded from the
scope of this Agreement. To preclude any possible uncertainty, Employee has set
forth on Exhibit A hereto a complete list of all Inventions that Employee,
whether alone or jointly with others, has conceived, developed or reduced to
practice or caused to be conceived, developed or reduced to practice prior to
commencement of his or her employment with the Company, that Employee considers
to be his or her property or the property of third parties and that Employee
wishes to have expressly excluded from the scope of this Agreement.

  

 
 

--------------------------------------------------------------------------------

 

 

11.     Efforts; Non-Competition. Employee acknowledges that his or her
employment with the Company requires his or her full attention and effort during
normal business hours, and Employee will give his or her best effort, skill and
inventive ability to the business interests of the Company. During the term of
his or her employment with the Company, Employee will not, directly or
indirectly, participate in the management, operation, financing or control of,
or be employed by or consult for or otherwise render services to, any person or
entity that competes anywhere in the world with the Company in the conduct of
the business of the Company as conducted or as proposed to be conducted (a
“Competing Business”), nor will Employee engage in any other activities that
conflict with his or her obligations to the Company.

 

12.     Non-Solicitation. During the term of his or her employment by the
Company and for a period of two (2) years after the date his or her employment
with the Company ends for any reason, Employee will not, directly or indirectly,
(a) hire, engage or solicit to hire or engage any individual who is engaged as a
contractor or consultant or employed by the Company or who was engaged as a
contractor or consultant or employed by the Company within six months of the
proposed solicitation, hire or engagement, (b) otherwise induce or attempt to
induce any individual who is engaged as a contractor or consultant or employed
by the Company to terminate such engagement or employment, (c) in any way
interfere with the relationship between the Company and any individual who is
engaged as a contractor or consultant or employed by the Company; (d) contact,
solicit, divert, appropriate or call upon with the intent of doing business with
(other than for the exclusive benefit of the Company) any customer of the
Company if the purpose of such activity is to solicit such customer or
prospective customer for a Competing Business, to encourage such customer to
discontinue, reduce or adversely alter the amount of such customer’s business
with the Company or to otherwise interfere with the Company’s relationship with
such customer, or (e) in any way interfere with the Company’s relationship with
any supplier, manufacturer, service provider or other business relation of the
Company.

 

13.     No Conflicting Obligation. Employee represents and agrees that his or
her performance of the provisions of this Agreement does not, and will not,
breach any agreement to keep in confidence information acquired by Employee in
confidence or in trust prior to his or her employment by the Company. Employee
agrees not to enter into any agreement, either written or oral, in conflict
herewith.

 

14.     Reasonableness of Restrictions. Employee agrees that the restrictions on
Employee’s activities outlined in this Agreement are reasonable and necessary to
protect the Company’s legitimate business interests, that the consideration
provided by the Company is fair and reasonable, and that given the importance to
the Company of its Confidential Information, the post-employment restrictions on
Employee’s activities are likewise fair and reasonable.

 

15.     Injunctive Relief. Employee acknowledges and agrees that failure to
adhere to the terms of this Agreement will cause the Company irreparable damage
for which monetary damages alone would be inadequate compensation. Therefore,
Employee agrees that, in addition to monetary damages, the Company will be
entitled to an injunction and other equitable relief, including ex parte
injunctive relief, in the event of any breach or threatened breach (such
threatened breach being determined in the sole judgment of the Company) of the
provisions of this Agreement. Employee waives the making of a bond or showing
actual damages as a condition for obtaining injunctive relief. Such remedy shall
not be deemed the exclusive remedy for the breach of this Agreement by Employee,
but will be in addition to all other remedies available to the Company whether
at law or in equity. Additionally, if Employee breaches this Agreement, the
Company will be entitled to its reasonable attorney’s fees and costs associated
with enforcing this Agreement. Notwithstanding any judicial determination that
any provision of this Agreement is not specifically enforceable, the Company
will nonetheless be entitled to recover monetary damages as a result of any
breach by Employee.

  

 
 

--------------------------------------------------------------------------------

 

 

16.     Governing Law. This Agreement will be governed by and construed in
accordance with the internal laws of the state of Tennessee, without giving any
effect to that state’s conflict of laws principles..

 

17.     Employment. Employee acknowledges and agrees that this Agreement does
not create an employment contract with the Company for any term, nor does it in
any way limit the Company’s right to otherwise terminate Employee’s employment.
Any change or changes in Employee’s duties, salary or compensation will not
affect the validity or scope of this Agreement.

 

18.     Severability. Whenever possible, each provision of this Agreement will
be interpreted in a manner to be effective, valid and enforceable. If, however,
any provision of this Agreement is held to be illegal, invalid or unenforceable
under any present or future law, then such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating or affecting
in any manner whatsoever the remainder of such provision or the remaining
provisions of this Agreement. Furthermore, there shall be added automatically as
a part of this Agreement a provision as similar in terms to such illegal,
invalid, or unenforceable provision as may be possible and still have such
similar provision be construed and enforced as legal, valid, and enforceable.

 

19.     Amendments; Waivers. No modification or amendment to this Agreement, nor
any waiver of any rights under this Agreement, will be effective unless in
writing signed by the party to be charged. No waiver by the Company of any
breach of this Agreement will be a waiver of any preceding or succeeding breach.

 

20.     Assignment. The Company may assign its rights under this Agreement. This
Agreement, and the duties and obligations of Employee hereunder, may not be
assigned or delegated by Employee.

 

21.     Survival. The terms of this Agreement, and Employee’s duties and
obligations hereunder, will survive any termination of Employee’s employment
with the Company for any reason.

 

22.     Headings. Headings in this Agreement are for informational purposes only
and will not be used to construe the intent of this Agreement.

 

23.     Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Company and Employee concerning the matters addressed
herein.

 

24.     Further Assurances. Employee will cooperate reasonably with the Company
in connection with any steps required to be taken as part of Employee’s
obligations under this Agreement, and Employee will (a) execute and deliver to
the Company such other documents, and (b) do such other acts and things, in each
case as the Company may reasonably request for the purpose of carrying out the
provisions of this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

25.     Acknowledgment. Employee acknowledges that he or she has received a copy
of this Agreement, which he or she has read and understood, and Employee
voluntarily agrees to abide by its terms. Employee authorizes the Company to
notify any future employer(s) of Employee of the terms of this Agreement and
Employee’s obligations hereunder.

 

*****

 

 

/s/ Kimble L. Jenkins 

 

January 1, 2015 

Employee Signature 

 

Date 

 

 

 

 

 

 

 

 

Kimble L. Jenkins 

 

 

Employee Name 

 

 

 

 

 

 

 

 

 

 

Accepted by: 

 

 

 

 

 

 

MRI Interventions, Inc. 

 

 

 

 

 

 

 

 

 

 

By: 

/s/ Timothy T. Richards 

 

 

       

Name: 

Timothy T. Richards 

 

 

       

Title: 

Chairman of the Compensation Committee 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

 

 

The following is a complete list of all inventions or improvements relevant to
the subject matter of my employment with the Company that have been made,
conceived, first reduced to practice or created by me, alone or jointly with
others, prior to my employment with the Company that I desire to remove from the
operation of the Company's Non-Disclosure and Proprietary Rights Agreement:

 

 

☑

No inventions or improvements

        ☐ See below:                                                   ☐
Additional sheets attached.             I propose to bring to my employment the
following materials and documents of a former employer:         ☑  No materials
or documents         ☐ See below:                                              
    ☐ Additional sheets attached.

 




/s/ Kimble L. Jenkins 

 

January 1, 2015 

Employee Signature  

 

Date 

 

 

 

Kimble L. Jenkins 

 

 

Employee Name 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit B

 

MRI INTERVENTIONS, INC.

 

Non-COMPETITION Agreement

 

In consideration and as a condition of my employment (or my continued
employment) with MRI Interventions, Inc., or any of its current or future
subsidiaries, affiliates, successors or assigns (collectively, the “Company”),
and in consideration of my receipt of the compensation now and hereafter paid to
me by the Company, the undersigned (hereinafter referred to as “Employee”)
hereby acknowledges and agrees to the following:

 

1.     Defined Terms. For purposes of this Agreement, the following terms have
the meanings specified or referred to in this Section 1:

  

(a)     “Conflicting Organization” means any individual or entity that, directly
or indirectly, engages in, or is about to become engaged in, Conflicting
Research or the development, design, production, manufacture, promotion,
marketing, sale, support or service of a Conflicting Product.

 

(b)     “Conflicting Product” means medical devices, goods, products, product
lines or services, and each and every component thereof, developed, designed,
produced, manufactured, marketed, promoted, sold, supported or serviced, or that
are in development or the subject of research, by anyone other than the Company
that are the same or similar to, perform any of the same or similar functions
as, may be substituted for, or are intended or used for any of the same purposes
as, a Company Product.

 

(c)     “Conflicting Research” means any research or development of any kind or
nature conducted by anyone other than the Company, which is intended for, or may
be useful in, any aspect of the development, design, production, manufacture,
marketing, promotion, sale, support or service of a Conflicting Product.

 

(d)     “Company Product” means any medical device, goods, products, product
lines or services (i) that during the last one (1) year in which Employee was
employed by the Company, Employee, or persons under Employee’s management,
direction or supervision, performed research regarding, designed, developed,
produced, manufactured, marketed, promoted, sold, solicited sales of, supported
or serviced on behalf of the Company, or (ii) with respect to which Employee at
any time received or otherwise obtained or learned Confidential Information.

 

(e)     “Restricted Area” means the United States of America or in any other
country in which the Company has received or applied for regulatory clearances
or approvals for Company Products.

 

2.     Efforts; Non-Competition. Employee acknowledges that his or her
employment with the Company requires his or her full attention and effort during
normal business hours, and Employee will give his or her best effort, skill and
inventive ability to the business interests of the Company. During the term of
his or her employment with the Company, Employee will not, directly or
indirectly, participate in the management, operation, financing or control of,
or be employed by or consult for or otherwise render services to, any individual
or entity that competes with the Company in the Restricted Area in the conduct
of the business of the Company as conducted or as proposed to be conducted, nor
will Employee engage in any other activities that conflict with his or her
obligations to the Company.

  

 
 

--------------------------------------------------------------------------------

 

 

In addition, for a period of one (1) year after the date his or her employment
with the Company ends for any reason, Employee will not, directly or indirectly,
participate in the management, operation, financing or control of, or be
employed by or consult for or otherwise render services to, any Conflicting
Organization in the Restricted Area in connection with or relating to a
Conflicting Product or Conflicting Research.

 

3.     No Conflicting Obligation. Employee represents and agrees that his or her
performance of the provisions of this Agreement does not, and will not, breach
any agreement to keep in confidence information acquired by Employee in
confidence or in trust prior to his or her employment by the Company. Employee
agrees not to enter into any agreement, either written or oral, in conflict
herewith.

 

4.     Reasonableness of Restrictions. Employee agrees that the restrictions on
Employee’s activities outlined in this Agreement are reasonable and necessary to
protect the Company’s legitimate business interests, that the consideration
provided by the Company is fair and reasonable, and that the post-employment
restrictions on Employee’s activities are fair and reasonable.

 

5.     Injunctive Relief. Employee acknowledges and agrees that failure to
adhere to the terms of this Agreement will cause the Company irreparable damage
for which monetary damages alone would be inadequate compensation. Therefore,
Employee agrees that in addition to monetary damages, the Company will be
entitled to an injunction and other equitable relief, including ex parte
injunctive relief, in the event of any breach or threatened breach (such
threatened breach being determined in the sole judgment of the Company) of the
provisions of this Agreement. Employee waives the making of a bond or showing
actual damages as a condition for obtaining injunctive relief. Such remedy shall
not be deemed the exclusive remedy for the breach of this Agreement by Employee,
but will be in addition to all other remedies available at law or in equity to
the Company. Additionally, if Employee breaches this Agreement, the Company will
be entitled to its reasonable attorney’s fees and costs associated with
enforcing this Agreement. Notwithstanding any judicial determination that any
provision of this Agreement is not specifically enforceable, the Company will
nonetheless be entitled to recover monetary damages as a result of any breach by
Employee.

 

6.     Governing Law. This Agreement will be governed by and construed in
accordance with the internal laws of the state of Tennessee, without giving any
effect to that state’s conflict of laws principles.

 

7.     Employment. Employee acknowledges and agrees that this Agreement does not
create an employment contract with the Company for any term, nor does it in any
way limit the Company’s right to otherwise terminate Employee’s employment. Any
change or changes in Employee’s duties, salary or compensation will not affect
the validity or scope of this Agreement.

 

8.     Severability. Whenever possible, each provision of this Agreement will be
interpreted in a manner to be effective, valid and enforceable. If, however, any
provision of this Agreement is held to be illegal, invalid or unenforceable
under any present or future law, then such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating or affecting
in any manner whatsoever the remainder of such provision or the remaining
provisions of this Agreement. Furthermore, there shall be added automatically as
a part of this Agreement a provision as similar in terms to such illegal,
invalid, or unenforceable provision as may be possible and still have such
similar provision be construed and enforced as legal, valid, and enforceable.

 

9.     Amendments; Waivers. No modification or amendment to this Agreement, nor
any waiver of any rights under this Agreement, will be effective unless in
writing signed by the party to be charged. No waiver by the Company of any
breach of this Agreement will be a waiver of any preceding or succeeding breach.

  

 
 

--------------------------------------------------------------------------------

 

 

10.     Assignment. The Company may assign its rights under this Agreement. This
Agreement, and the duties and obligations of Employee hereunder, may not be
assigned or delegated by Employee.

 

11.     Survival. The terms of this Agreement, and Employee’s duties and
obligations hereunder, will survive any termination of Employee’s employment
with the Company for any reason.

 

12.     Headings. Headings in this Agreement are for informational purposes only
and will not be used to construe the intent of this Agreement.

 

13.     Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Company and Employee concerning the matters addressed
herein.

 

14.     Further Assurances. Employee will cooperate reasonably with the Company
in connection with any steps required to be taken as part of Employee’s
obligations under this Agreement, and Employee will (a) execute and deliver to
the Company such other documents, and (b) do such other acts and things, in each
case as the Company may reasonably request for the purpose of carrying out the
provisions of this Agreement.

  

 
 

--------------------------------------------------------------------------------

 

 

15.     Acknowledgment. Employee acknowledges that he or she has received a copy
of this Agreement, which he or she has read and understood, and Employee
voluntarily agrees to abide by its terms. Employee authorizes the Company to
notify any future employer(s) of Employee of the terms of this Agreement and
Employee’s obligations hereunder.

 

 

 



/s/ Kimble L. Jenkins 

 

January 1, 2015 

Employee Signature  

 

Date 

 

 

 

Kimble L. Jenkins 

 

 

Employee Name 

 

 



 

 

 

Accepted by:

 

MRI Interventions, Inc.

 

 

By: 

/s/ Timothy T. Richards 

 

 

 

 

Name: 

Timothy T. Richards 

 

 

 

 

Title: 

Chairman of the Compensation Committee 

 

 